Citation Nr: 0303196	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  01-10 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado




THE ISSUE

Entitlement to VA benefits under the provisions of 38 U.S.C. 
§ 1805 for a child with spina bifida occulta.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active duty from September 1967 to September 
1970, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  


REMAND

On review of the file, the Board notes that on a VA Form 9, 
received in November 1999, the veteran indicated that he 
desired a personal hearing before a Member of the Board at 
the RO.  However, on a Form 9 that was received in December 
2001, he indicated that he did not want a Board hearing.  In 
December 2002, the Board wrote to the veteran to clarify his 
wishes regarding a personal hearing.  He responded in January 
2003 that he wants to attend a personal hearing before a 
hearing officer at the RO.  Unfortunately, the Board's letter 
failed to clarify whether the veteran desires a hearing 
before a Member of the Board at the RO.  

Nevertheless, in light of the veteran's statement, this case 
must be returned to the RO to the schedule the veteran for a 
personal hearing before a hearing officer.  The RO will then 
have the opportunity to determine the veteran's wishes 
regarding a Board hearing.  

Therefore, this case is REMANDED to the RO for the following 
actions:  

1.  The RO should schedule the veteran 
for a personal hearing before a hearing 
officer.  

2.  The RO should determine whether the 
veteran desires a personal hearing before 
a Member of the Board at the RO and, if 
so, schedule such a hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).





